ACCEPTED
                                                                                                      12-15-00020-CR
                                                                                           TWELFTH COURT OF APPEALS
                                                                                                       TYLER, TEXAS
                                                                                                 3/6/2015 10:40:04 AM
                                                                                                         CATHY LUSK
                                                                                                               CLERK

                                       No. 12-15-00020-CR

 ROBERT MITCHELL DEAN                             §     IN THE COURT OF APPEALS
                                                                                   FILED IN
    Appellant                                     §                         12th COURT OF APPEALS
                                                  §                              TYLER, TEXAS
 vs.                                              §     12TH JUDICIAL      DISTRICT
                                                                            3/6/2015 10:40:04 AM
                                                  §                              CATHY S. LUSK
 THE STATE OF TEXAS,                              §                                  Clerk
     Appellee                                     §     AT TYLER, TEXAS

                                   MOTION TO WITHDRAW

TO THE HONORABLE COURT:

       Now comes Austin Reeve Jackson, counsel for Appellant in the above entitled and

numbered cause, and makes this Motion to Withdraw, and for good cause shows the following:

                                                  I.

       Counsel was appointed to represent Appellant in the appeal of this matter. Having

undertaken a diligent and thorough review of the record, counsel has concluded that, in his

professional judgment, there exist no arguable grounds for reversible error.              A copy of

Appellant’s Brief filed pursuant to the requirements of Anders v. California, along with a copy of

this Motion, has been served on Appellant who has also been informed of the right to file a pro

se brief by 5 April 2015, the right object to this Motion, and the right to obtain a copy of records

from counsel. Said notification was sent to Appellant by first class certified mail at:

       Inmate 01978792
       Gurney Unit
       1385 FM 3328
       Palestine, TX 75803

       WHEREFORE, PREMISES CONSIDERED, undersigned counsel respectfully prays

that, in accordance with the applicable law, the Court grant this Motion to Withdraw and afford

Appellant an opportunity to file a pro se brief in this matter.
                                           Respectfully submitted,


                                           /s/ Austin Reeve Jackson
                                           Texas Bar No. 24046139
                                           112 East Line, Suite 310
                                           Tyler, TX 75702
                                           Telephone: (903) 595-6070
                                           Facsimile: (866) 387-0152


                                  CERTIFICATE OF SERVICE

       This is to certify that a true and correct copy of the above and foregoing document was

served on counsel for the State by facsimile. Further, a copy of this Motion was also served on

Appellant by certified first class mail.

                                           /s/ Austin Reeve Jackson